UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA CRIMINAL ACTION
VERSUS NO: 18-142
SAMUEL RAY LUCK SECTION: "S"

ORDER AND REASONS

[T IS HEREBY ORDERED that defendant's Motion for New Trial (Rec. Doc. 81)
is GRANTED.

Defendant, Samuel Ray Luck, was indicted for one count of possession of a firearm by a
person having been previously convicted of a misdemeanor crime of domestic violence in
violation of 18 U.S.C. §§ 922(¢)(9) and 924(a)(2). The indictment alleged that Mr. Luck, “did
knowingly possess in and affecting interstate commerce a firearm....” It did not allege that at the
time that he possessed the firearm Luck was aware that he had been convicted of a misdemeanor
crime of domestic violence. Prior to trial, Luck argued that the government was required to prove
that Luck knew of his status as a prohibited person under § 922(g) before he could be found
guilty of the charged offense. Defense counsel submitted proposed jury instructions to reflect that
requirement. The government opposed the proposed scienter jury instruction, and advocated for
an explicit instruction that scienter was not required.

Relying on then-controlling law in United States v. Dancy, 861 F.2d 77 (S" Cir. 1988)

and United States v. Butler, 637 F.3d 519 (S" Cir. 2011), the court found that an instruction that
scienter was required was not appropriate. However, the court offered the government the option
to continue the trial of this matter in light of the fact that the Supreme Court of the United States
had granted certiorari in an Eleventh Circuit case raising this precise issue. Rehaif v. United
States, 139 S. Ct, 914 (Jan, 11, 2019), The government chose to go forward, and trial
commenced on April 8, 2019. At the close of evidence, the court instructed the jury, in
conformity with then-prevailing law, as follows: "The government must only prove the defendant
knew he possessed a firearm, but not that defendant had knowledge of his status as person
prohibited from possessing firearm.” The jury returned a guilty verdict.

On June 21, 2019, in Rehaif vy. United States, 139 8S. Ct. 2191, 2194 (2019), the Supreme
Court stated: "We hold that the word 'knowingly' applies both to the defendant's conduct and to
the defendant's status. To convict a defendant, the Government therefore must show that the
defendant knew he possessed a firearm and also that he knew he had the relevant status when he
possessed it.”

Following the decision in Rehaif, defendant filed the instant motion for new trial. While
acknowledging the holding in Rehaif, the government argues the erroneous jury instruction
constituted harmless error.

it is undisputed that a criminal defendant is entitled by the Sixth and Fourteenth
amendments to a jury determination that he is guilty beyond a reasonable doubt of every element
of the crime with which he is charged, Apprendi v. New Jersey, 530 U.S. 466, 476-77 (2000)
(citing United States v. Gaudin, 515 U.S. 506, 510 (1995); Sullivan v. Louisiana, 508 U.S. 275,

278 (1993); In re Winship, 397 U.S. 358 (1970)).
In Luck's case, not only was the scienter element required by Rehaif not considered by the
jury, the jury was affirmatively charged that it was not required. Thus, there was no jury
determination that Luck was guilty beyond a reasonable doubt of every element of the crime
charged. While it is true that an instruction that omits an element of the offense does not
necessarily render a criminal trial fundamentally unfair or a verdict unreliable, Neder v. United
States, 527 U.S. 1, 9 (1999), “before a federal constitutional error can be held harmless, the court
must be able to declare a belief that it was harmless beyond a reasonable doubt.” Chapman v.
California, 386 U.S. 18, 24(1967).

In this case, the court cannot conclude that the erroneous jury charge, which specifically
excluded an element of the offense that the defendant has maintained the government cannot
prove since the inception of this litigation, was harmless beyond a reasonable doubt.
Accordingly, the court having found that justice so requires, pursuant to Federal Rule of Criminal
Procedure 33{a),

IT IS HEREBY ORDERED that defendant's Motion for New Trial (Rec. Doc. 81)
is GRANTED.

- ; nh
New Orleans, Louisiana, this 29 day of August, 2019.

a

MAPRW ANN VIAL LEMMON
UNITED STATES DISTRICT JUDGE
